Kothrock, J.
The written contract for the lease of the land, was made and signed by the parties in the year 1865. The action was brought to recover that part of the rent which accrued for ten years prior to the commencement of the action. There was no real denial that the defendant was indebted for the rent claimed, but he demurred to the petition. His demurrer was overruled, and he filed an answer and a counterclaim to recover for taxes paid on the leased premises. The filing of the answer and the counterclaim waived the ruling on the demurrer, and, under familiar rules, the questions raised by the demurrer can not now be considered. The court below directed the jury to allow the defendant for taxes paid on the land from 1877 to the commencement of the action, and directed that the several amounts thereof should be deducted from the amount of the unpaid rent from 1877 to the commencement of the action. We think the instructions to the jury were correct, and that, under the direction of the court, a just result was reached. We do not deem it necessary to separately consider the questions discussed by appellant. The rulings on the admission and exclusion of evidence were correct, and the rules adopted by the court in the application of the statute of limitations to the respective claims of the parties are not subject to any just complaint. This disposition of the ease renders it unnecessary to dispose of the motions filed in this court. Affirmed.